DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Priority
3.        This application is a DIV of 16/839,490 04/03/2020 PAT 11370961.
           Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CANADA 3039235 04/05/2019 filed on 12/01/22.

Information Disclosure Statement
4.       The information disclosure statement (IDS), filed on 12/01/21 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.        Applicant’s election without traverse of claims 1-11, 13-15 and species acid: MEA-HCl and alkanolamine: monoethanolamine in the reply filed on 12/21/22 is acknowledged.
6.        Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. New claim 21 has been added in an amendment filed on 11/21/22. Claims 1-1, 13-21 are pending and claims 1-11, 13-15, 21 are examined below.

Claim Objections
7.        Claim 1 is  objected to because of the following informalities:  In claim 1, the last two features (line 9) should be connected by “and.” Appropriate correction is required.
8.        Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  

Claim Rejections - 35 USC § 103
9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.       Claims 8, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2007/0099806).
           Regarding claims 8, 11, 13-15, Stewart discloses a method of removing silica or silicate deposits (para [0017], [0050]), the method comprising from about 0.5% to about 10% alkanolamine such as ethanolamine and about 0.5% to about 10% hydrogen fluoride  (para [0010], [0011]). For the conversion of the wt% to mole, first wt% of the numbers were divided by 100 and further divided by the molecular weight. Accordingly, the alkanolamine such as ethanolamine (MW=61 g/mol) about 0.5 to about 10 % results in about 0.00008 to about 0.0016 mole and hydrofluoric acid (MW=20 g/mol) from about 0.5% to about 10% results in about 0.00025 to 0.005 mole, overlapping claim 8 recitation “wherein said alkanolamine and hydrofluoric acid are present in a molar ratio of at least 1:1” or claims 11, 13 recitation “wherein said alkanolamine and hydrofluoric acid are present in a molar ratio of at least 1.1:1.” In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  Since claimed pre-determined amount of hydrofluoric acid composition is obvious over Stewart, the properties of the composition, e.g. inhibited be necessarily the same as claimed.  If there is any difference between the product of Stewart and the product of the instant claims, the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
          Stewart further discloses combining the hydrofluoric acid composition with the pH adjusting agent such as sulfuric acid to form an acidic composition (para [0035]; read on mud acid). Stewart further discloses applying the acidic composition to silica or silicate deposit (para [0041], [0050]). 

Allowable Subject Matter
12.       Claims 1-7, 21 are allowed.
13.       Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.        The following is a statement of reasons for the indication of allowable subject matter:  Closest prior arts are Stewart (US 2007/0099806) and Visintin (US 2011/0275164). 
          Regarding claims 1-7, 21, Visintin discloses a composition comprising hydrofluoric acid in a solution such as organic solvent and/or water, and amine such as ethanolamine (read on an inhibited hydrochloric acid aqueous composition) and additional acid such as hydrochloric acid and/or ethanolamine (read on acid having pKa value of less than 3) (para [0063]-[0066], [0069]-[0072]). Visintin further discloses in the table in para [0072] amine in amount of from about 1 to about 30 wt%, and hydrofluoric acid from about 5 to about 45 wt%. Visintin does not disclose a method of using a mud acid to acidize a sandstone formation, wherein the method comprises combining the inhibited hydrofluoric acid composition with said acid composition to create a mud acid; applying said mud acid to a silicate-containing formation and allowing said mud acid composition sufficient exposure time to dissolve a pre-determined amount of silica. 
           Stewart discloses a method of removing silica or silicate deposits (para [0017], [0050]), the method comprising from about 0.5% to about 10% alkanolamine such as ethanolamine and about 0.5% to about 10% hydrogen fluoride  (para [0010], [0011]). Stewart further discloses combining the hydrofluoric acid composition with the pH adjusting agent such as sulfuric acid to form an acidic composition (para [0035]; read on mud acid). Stewart further discloses applying the acidic composition to silica or silicate deposit on substrates (para [0041], [0050]). Stewart does not disclose a method of using a mud acid to acidize a sandstone formation, wherein the method applying said mud acid to a silicate-containing formation and allowing said mud acid composition sufficient exposure time to dissolve a pre-determined amount of silica.
        Regarding claims 9-10, Stewart discloses pH adjustment of the hydrofluoric acid composition by the acidic compound such as sulfuric acid (para [0035]). Stewart does not disclose the addition of the inhibited hydrofluoric acid composition is done by injecting it directly into the flowing acid composition. The closest prior arts do not suggest or disclose features of claims 1-7, 9-10, 21.
Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766